Citation Nr: 0425921	
Decision Date: 09/20/04    Archive Date: 09/29/04

DOCKET NO.  01-08 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to service connection for congestive heart 
failure with hypertension.

2.  Entitlement to service connection for bilateral pes 
planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran had active service from May 1967 to April 1969. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2001 rating determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Salt Lake City, Utah.  The RO, in pertinent part, denied 
entitlement to service connection for congestive heart 
failure with hypertension and for flat feet.

The claim was remanded in October 2003, as the veteran had 
requested a personal hearing before a Veterans Law Judge at 
the RO.  In March 2004 the veteran indicated in writing that 
he wanted a videoconference hearing instead.  

The veteran presented testimony at a videoconference hearing 
in May 2004 before the undersigned Veterans Law Judge.  A 
copy of the hearing transcript is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will provide 
notification if further action is required on the part of the 
appellant.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) 
substantially modified the circumstances under which VA's 
duty to notify and assist claimants applies, and how that 
duty is to be discharged.  See Public Law No. 106-175 (2000) 
(now codified at 38 U.S.C.A. §§ 5100-5103A, 5106-7 (West 
2002).  VA has published regulations implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2003)).

Under the new law and regulations, first, VA has a duty to 
provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102 
(West 2002); 38 C.F.R. § 3.159(b)(2) (2003).  Second, VA has 
a duty to notify the claimant as to any information and 
evidence needed to substantiate and complete a claim, and as 
to what part of that evidence is to be provided by the 
claimant and what part VA will attempt to obtain for the 
claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1) 
(2003); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  
Third, VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. 
§§ 5107(a), 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).

As noted above, the veteran appealed a June 2001 rating 
decision.  His claim had been received in March 2001, and in 
the same month the RO wrote to the veteran regarding his 
claim.  This letter provided information about the claims 
process, although it did not notify the veteran of the 
provisions of the VCAA.  During the pending appeal, the RO 
issued a statement of the case (SOC) in September 2001 and a 
supplemental statement of the case (SSOC) in May 2002, August 
2002, and October 2002.  

The regulations provide that the SOC must be complete enough 
to allow the appellant to present written and/or oral 
arguments before the Board of Veterans' Appeals.  It must 
contain: (a) A summary of the evidence in the case relating 
to the issue or issues with which the appellant or 
representative has expressed disagreement; (b) A summary of 
the applicable laws and regulations, with appropriate 
citations, and a discussion of how such laws and regulations 
affect the determination; and (c) The determination of the 
agency of original jurisdiction on each issue and the reasons 
for each such determination with respect to which 
disagreement has been expressed.  38 C.F.R. § 19.29 (2003).

Neither the SOC or the SSOCs contained or discussed the new 
regulations implementing the VCAA.  Due process 
considerations require that the veteran be provided adequate 
notice of the pertinent laws and regulations affecting his 
claim.  38 C.F.R. § 19.29, supra.  

Evidence of record shows that the veteran is in receipt of 
benefits from the Social Security Administration (SSA).  
Medical reports related to the SSA claim are not included in 
the present record, and may provide information pertinent to 
the veteran's claim.  Therefore, the Board finds additional 
development is required prior to appellate review.

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim, and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should review the claims file and 
ensure that all VCAA notice obligations have 
been satisfied in accordance with 38 U.S.C.A. 
§§ 5102, 5103, and 5103A, (West 2002), and any 
other applicable legal precedent. 

2.  The RO should issue an SSOC or other 
appropriate notification providing the veteran 
with the pertinent regulations implementing the 
provisions of the VCAA. 

3.  The RO should obtain from the SSA the 
records pertinent to the appellant's claim for 
Social Security disability benefits as well as 
the medical records upon which the award was 
based.  (See letter from SSA dated July 10, 
1998, to the veteran, which he attached as his 
reply to a June 1998 letter from the RO, 
received at the RO in July 1998).  

4.  After undertaking any other development 
deemed essential, the RO should readjudicate the 
veteran's claim.  If any benefit sought on 
appeal remains denied, the appellant should be 
provided an SSOC containing notice of all 
relevant actions taken on the claim, to include 
a summary of the evidence and discussion of all 
pertinent regulations.  An appropriate period of 
time should be allowed for response. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2003).


